UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4206


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ROBERT WILLIAM SYKES, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:15-cr-00458-MJG-1)


Submitted:   December 15, 2016             Decided:   December 20, 2016


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan Skelton, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, David Metcalf,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert William Sykes, Jr. pleaded guilty to two counts of

interference with commerce by robbery, in violation of 18 U.S.C.

§ 1951(a)      (2012)     (Hobbs    Act).       The   district       court       sentenced

Sykes to 72 months of imprisonment and he now appeals.                             Finding

no error, we affirm.

       On appeal, Sykes first argues that the district court erred

in declining to reduce his offense level for the second count by

three     levels         under     U.S.     Sentencing            Guidelines       Manual

§ 2X1.1(b)(1)          (2016).      In     reviewing        the    district       court’s

calculations       under    the    Guidelines,        “we    review        the    district

court’s legal conclusions de novo and its factual findings for

clear error.”          United States v. Manigan, 592 F.3d 621, 626 (4th

Cir.     2010)    (internal        quotation     marks       omitted).             Section

2X1.1(b)(1) of the Guidelines provides:

       If an attempt, decrease by [three] levels, unless the
       defendant   completed all    the  acts  the  defendant
       believed necessary for successful completion of the
       substantive offense or the circumstances demonstrate
       that the defendant was about to complete all such acts
       but for apprehension or interruption by some similar
       event beyond the defendant’s control.

“The commentary to § 2X1.1 explicitly states that the reduction

is intended for cases in which the defendant is arrested well

before    he     has    completed    the    acts      necessary       to    commit    the

offense.”        United States v. Shakur, 7 F. App’x 289, 290 (4th

Cir. 2001) (No. 00-4755).

                                            2
      Section         1951(a)      prohibits         obstructing,         delaying,          or

affecting, in any way, the movement of any article or commodity

in commerce by robbery or extortion, attempt or conspiracy to

commit robbery or extortion, or threats of physical violence.

18    U.S.C.    § 1951(a).           “A     Hobbs    Act       crime,    then,       has    two

elements: (1) robbery or extortion, and (2) interference with

commerce.”      United States v. Taylor, 754 F.3d 217, 222 (4th Cir.

2014)    (internal       quotation         marks    omitted).           “The    Hobbs       Act

defines robbery as the unlawful taking or obtaining of personal

property from the person by means of actual or threatened force,

or violence, or fear of injury, to his person or property at the

time of the taking or obtaining.”                     United States v. Strayhorn,

743 F.3d 917, 922 (4th Cir. 2014) (internal quotation marks and

alterations omitted).              We have thoroughly reviewed the record

and     the    relevant      legal    authorities          and     conclude         that    the

district      court    did   not     err    in     calculating     the    offense          level

under the Guidelines.

      Sykes     also    argues     that      the    court      erred    in     denying      his

motion for a downward departure under USSG § 4A1.3(b) because

his criminal history category overrepresented the seriousness of

his criminal history.                “We are unable, however, to review a

sentencing      court’s      decision       not     to    depart    unless       the       court

mistakenly      believed     that     it    lacked       the    authority      to    do    so.”

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

                                              3
Here, it is clear that the district court did not misapprehend

its    authority    to   grant   such    a    departure.       Therefore,     Sykes

“cannot    contest       on   appeal    the    court’s     failure     to    depart

downward.”       Id. at 306.

       Accordingly, we affirm the judgment of the district court.

We    dispense    with   oral    argument     because    the   facts   and    legal

contentions      are   adequately      presented   in    the   materials      before

this court and argument would not aid in the decisional process.



                                                                            AFFIRMED




                                         4